DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-17, drawn to a conduit system.
Group II, claim 18, drawn to a method of fluid transport in a pipe system, with details of separating a liquid-containing fluid and a light fluid.
Group III, claims 19 & 20, drawn to a method of fluid transport in a pipe system having an inner wall and an outer wall, with details of transferring heat from a volume of liquid-containing fluid.
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a first pipe-shaped or vessel-shaped body (Groups I & II: further comprising a first-body lower part, a second conduit; and a third-conduit having an opening and an outlet end), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 5,654,502 to Dutton (see fig. 1) and/or US 9,664,548 to Henry et al. (see at least fig. 2). Each of Dutton (fig. 1) and Henry (fig. 2) disclose a first pipe/vessel shaped body comprising at least a body lower part, a second conduit, and a third conduit having an opening and an outlet end. 

The species are as follows: 
Species A (figs. 1-2D, 3A-3B, 5 & 10), directed to the base embodiment.
As best understood, figs, 1-2D describe the base embodiment in a diagrammatical fashion. Fig. 3A is a particular implementation of the base embodiment with circular cross-sections.  Fig. 3B is a modification of 3A comprising an additional pipe insert. Fig. 5 is a modification of fig. 3A comprising an injection pipe, corresponding to a feature shown fig. 1A. Fig. 10 is a system comprising a plurality of the arrangements of figure 1.
Species B (fig. 4), directed to a modified embodiment to that shown in fig. 1A, wherein the first pipe/vessel shaped body has an internal volume greater than the internal volume of the second conduit. 
Species C (fig. 6), directed to a modified embodiment to that shown in fig. 3A, wherein the first pipe/vessel shaped body is oriented vertically. 
Species D (figs. 7A-7C),  directed to a modified embodiment to that shown in figs. 1A & 3A, wherein the system comprises a second pipe/vessel shaped body between the first source and the first pipe/vessel shaped body. 
Species E (figs. 8A – 8B), directed to a modified embodiment to that shown in figs. 1A, wherein the first body inlet and upper outlet end are disposed between the upper part and lower part of the first body. 
Species F (fig. 9), directed to a modified embodiment wherein the first body inlet and upper outlet end are disposed between the upper part and lower part of the first body, but wherein the first pipe/vessel shaped body is oriented vertically. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claims 1-6 appear to be generic to the above species listings. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A-F lack unity of invention because even though the inventions of these groups require the technical feature of a conduit system comprising a first pipe-shaped or vessel-shaped body, comprising upper and lower parts, an inlet end, an outlet end, a main inlet, upper and lower outlets; a second conduit in communication with the lower outlet; a third conduit having an inlet end, and outlet end in communication with the first body, and an opening in communication with the second conduit; a first valve in the third conduit; wherein the upper outlet is connected to the third conduit inlet end or the first valve, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 5,654,502 to Dutton (see fig. 1) and/or US 9,664,548 to Henry et al. (see at least fig. 2).
Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753